Citation Nr: 9928895	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for spinocerebellar 
degeneration.  

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, S. G., and C. B.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
June 1997 which denied the claimed benefits.  

In January 1999, a hearing was held at the Board before S. L. 
Cohn, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The claim for service connection for spinocerebellar 
degeneration is plausible.  

2.  The claim for service connection for depression is 
plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for spinocerebellar 
degeneration is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991.  

2.  The claim for service connection for depression is well 
grounded.  38 U.S.C.A. § 5107(a).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The evidence in this case consists largely of the veteran's 
service medical records, the records of the veteran's medical 
treatment since 1992, the reports of two VA compensation 
examinations, a statement by a fellow serviceman, opinions by 
several physicians, and testimony adduced at two personal 
hearings.  

Private medical records document his treatment for migraine 
headaches since 1982, when he was hospitalized for evaluation 
and treatment of episodic transient neurologic dysfunction 
that had begun approximately 5 years earlier, consisting of 
fatigue, weakness, dizziness, disorientation, numbness and 
tingling of his right arm and face, and slurred speech and 
expressive aphasia, lasting a few minutes.  Diagnoses of 
hemiplegic migraines and hypertension were assigned at that 
time and Inderal was prescribed in treatment for both 
disorders.  

The service medical records are completely negative for any 
complaints, clinical findings, or diagnosis of any 
neurological or psychiatric disorder, although the veteran 
has testified to the symptoms he experienced during service 
and a fellow serviceman and other individuals have described 
their observations of the veteran both during service and 
afterward.  The veteran did not, during service, report a 
history of any headaches or other neurological problems.  

Private medical records dated in April 1992 reflect 
evaluation for a week of bad migraine headaches, as well as 
slurred speech and tingling in the left arm, hand, and leg 
that had not resolved.  It was noted that he was taking 
Inderal daily.  On examination, the examiner reported a 
little bit of slurred speech and some diminution of left hand 
grip, but the neurological examination was otherwise normal.  
The diagnoses included migraine and possible cerebrovascular 
accident (CVA).  The veteran was again seen approximately 2 
weeks later, at which time the tingling had resolved, but 
some dysarthria remained.  It was noted that an MRI was 
essentially unremarkable.  The diagnoses included migraine 
and possible very subtle CVA.  

Other private medical records dated in August 1992 indicate 
that the veteran had had fluctuating depressed mood for the 
previous 6 months.  It was noted that he had reported a 
decline in energy, a decline in memory over the previous 
2 years, and a decline in self esteem.  As a contributing 
stressor, the examiner indicated that the veteran had been 
unemployed since his return from service in November 1991, 
having been laid off from his job due in part to his military 
leave.  Other than citing the veteran's ongoing marital 
conflicts, the examiner did not otherwise comment on the 
etiology of the major depression.  

A private physician who had examined the veteran and reviewed 
his medical records wrote in November 1992 that the veteran 
did have a left hemiparesis that was due to a right cerebral 
CVA.  He stated further that "[c]onceivably this could have 
been part of complicated migraine of which he seems to be 
suffering an abundance."  

Another private neurologist who evaluated the veteran in May 
1994 wrote that the veteran's symptoms, which the veteran 
believed had worsened over time, suggested a spinocerebellar 
degeneration.  As differential diagnoses, the neurologist 
noted a chronic, progressive form of demyelinating disease 
and residuals of basilar migraine, although the latter was 
felt to be less likely.  

Still another private physician, the Neurologist-in-Chief at 
Johns Hopkins University, wrote in July 1994 that the 
veteran's neurological disability was difficult to date, but 
stated that it probably came on about the time he returned 
from his Desert Storm posting in Japan.  He further stated 
that the findings "clearly indicate a spinocerebellar 
degeneration."  


In August 1996, a VA examiner opined that there was no 
relationship between the veteran's spinocerebellar 
degeneration and his military service.  

Another VA neurological compensation examination was 
conducted in April 1998 by the same examiner who saw the 
veteran in August 1996.  He reviewed the claims file and 
reiterated his earlier opinion that there is "no connection 
between [the veteran's neurological] condition and anything 
that occurred while he was on active duty from 11/90 to 
05/91."  

In June 1998, the veteran's neurologist wrote that his 
neurological and psychiatric symptoms appear to be linked.  
Further, "[t]here seems to be a role for possible toxin 
exposure, probably service connected, that may underlie [his] 
illness."  The same neurologist wrote in February 1999 
stating, "within a reasonable medical certainty, [the 
veteran's] disorder appears to have been triggered by 
exposure to toxic substances during his military duty."  

The veteran and his wife testified at a personal hearing in 
January 1999.  The veteran stated that he first noted 
symptoms of depression during his service in Japan.  He also 
indicated that he first noted problems with balance, 
incoordination, and pain during service.  His wife testified 
that when he called her while he was in service he seemed 
depressed and that after his return from service she had 
noted significant physical and mental changes in him, 
specifically that he was withdrawn and quiet, distant and 
irritable.  She also stated that the veteran's private 
neurologist had told her that his spinocerebellar 
degeneration and his depression began in service.  The 
veteran's wife also indicated his contention that he 
developed certain neurological symptoms during service after 
receiving various inoculations prior to going overseas, as 
had been opined by their private physician.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental 
deficiency, as such, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  Satisfactory lay or other evidence that injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation during active service.  38 C.F.R. 
§ 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Only the evidence in support of the 
claim is to be considered in making that determination and, 
generally, a presumption of credibility attaches to that 
evidence.  Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The medical evidence clearly shows that the veteran now has 
spinocerebellar degeneration and depression.  Thus, the first 
criterion set forth in Epps and Caluza for a well grounded 
claim is met.  

Also, private medical records dated within one year after the 
veteran's separation from service in May 1991 reflect 
evaluation for neurological symptoms and some abnormal 
clinical findings, at least some of which were present prior 
to his period of active duty.  Later medical records contain 
opinions indicating that the veteran's subsequently diagnosed 
spinocerebellar degeneration began during service and was due 
to his exposure to toxic substances during service.  The 
record also reflects contrary medical opinions.  

However, accepting the various medical opinions as factual 
for purposes of determining whether the veteran's claim is 
well grounded and considering the fact that findings of an 
organic disease of the nervous system were shown within one 
year after the veteran's separation from service, the Board 
finds that the second and third Caluza criteria for a well 
grounded claim are also met.  

In addition, the record contains medical evidence that the 
veteran has been treated for depression and also contains a 
medical opinion to the effect that the veteran's neurological 
disorder and his psychiatric disorder are linked.  That 
evidence must also be accepted as credible for purposes of 
this decision.  Further, the veteran's wife testified to his 
apparent depression during service and indicated that he was 
noted to be depressed soon after his return from service.  
Accordingly, the Caluza criteria are also met concerning the 
veteran's claim for service connection for depression.  

Therefore, the veteran's claims are plausible and, hence, 
well grounded.  


ORDER

The claims for service connection for spinocerebellar 
degeneration and depression are well grounded.  


REMAND

Inasmuch as the veteran's claims are well grounded, VA has a 
duty to assist him in developing evidence in connection with 
his claims.  38 U.S.C.A. § 5107(b).  

In conjunction with his claim for service connection for 
spinocerebellar degeneration, the Board notes that the record 
contains conflicting opinions by neurologists regarding 
whether or not the disorder is related to service.  Further 
confusing the situation is the fact that the evidence 
indicates that, prior to the period of service in question, 
the veteran had some neurological symptoms that continued 
after service.  The Board agrees with the veteran's 
representative that an additional medical opinion, by a panel 
of two neurologists who have had an opportunity to examine 
the veteran, is needed to reconcile the various medical 
opinions that are already of record.  Further, inasmuch as a 
private physician has provided an opinion that the veteran's 
neurological condition is due to his exposure to toxic 
substances during service, that physician should be requested 
to provide rationale for his opinion, with reference to 
evidence in the claims file.  

In addition, the veteran and his wife testified that they had 
been told by his private physician that his depression began 
during service.  The record also contains an opinion from the 
neurologist that the veteran's neurological and psychiatric 
symptoms "appear to be linked."  The neurologist should be 
requested to furnish rationale for that opinion as well.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has received for his 
neurological and psychiatric disorders.  All 
records so received should be associated with the 
claims file.  

2.  The RO should request that the veteran's 
private neurologist, Thomas M. Hyde, M.D., Ph.D., 
provide rationale for his June 1998 opinion that 
the veteran's neurological and psychiatric symptoms 
appear to be linked and his February 1999 opinion 
that the veteran's spinocerebellar degeneration was 
triggered by his exposure to toxic substances 
during his military duty, with specific reference 
to pertinent evidence supporting his opinions and 
the toxic substance(s) upon which his opinion was 
based.  

3.  The RO should then schedule the veteran for 
examinations by a psychiatrist and a panel of two 
neurologists.  The claims file must be made 
available to and be reviewed by the examiners in 
conjunction with their examinations.  All indicated 
special tests should be completed.  The examiners' 
reports should describe in detail the veteran's 
current symptoms and all pertinent clinical 
findings and diagnoses.  

a.  The psychiatrist should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any psychiatric 
disorder now present began during service or 
was caused by any other disorder of service 
origin.  The clinical findings and reasoning 
which form the basis of the diagnosis and 
opinion should be clearly set forth.

b.  The panel of neurologists should be 
requested to provide the following opinions: 

i. Is it at least as likely as not that 
any current neurological disorder, 
including spinocerebellar degeneration: 
(a) began during service or (b) was first 
manifested within the first year after 
the veteran's separation from service or 
(c) resulted from any in-service injury, 
including the veteran's claimed exposure 
to toxic substances during service?  

ii.  The panel should also note that the 
record indicates that the veteran was 
treated for a neurological disorder prior 
to his period of active service.  In that 
regard, the panel should provide an 
opinion as to whether it is at least as 
likely as not that the current 
neurological disorder represents a 
progression of a neurological disorder 
that was present prior to service, rather 
than constituting a separate and distinct 
disorder.  If the panel finds that it 
represents a progression of a pre-
existing disorder, is it at least as 
likely as not that any such increase in 
disability during service was due to the 
natural progress of the condition?  

The panel's opinions should, to the extent 
possible, reconcile and/or distinguish any 
conflicting opinions found in the file, including 
the July 1994 opinion of Richard T. Johnson, M.D.; 
the August 1996 and April 1998 opinions by a VA 
examiner; and Dr. Hyde's February 1999 opinion.  
All opinions should be supported by adequate 
rationale and reference to pertinent evidence in 
the record.  

4.  The RO should ensure that the Board's requests, 
including the noted medical opinions, have been 
fully complied with.  Any deficiencies should be 
corrected.  

5.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claims.  If any action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case concerning all 
of the evidence and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals






